PER CURIAM:
On June 26, 1983, a drowning occurred in the Poca River in Putnam County, West Virginia. Claimant, the owner of a 1964 26-foot Criss Craft Cabin Cruiser, allowed his boat to be used to assist in the recovery of the body. After the body was recovered, claimant found that the bow hatch cover was cracked and the starboard stern rail broken. The damage was repaired at a cost of $107.53.
Claimant testified that two of respondent’s divers were on board his boat, as well as other unidentified persons who may have been part of a local volunteer fire department. He stated that he did not see the damage occur, nor did he know who caused the damage. Corporal Robert R. Custer, Jr., the diver who recovered the body, testified that he did not cause the damage to claimant’s boat and did not believe the other trooper caused the damage.
*112While the claimant is to be commended for his actions, no evidence was presented as to who caused the damage to claimant’s boat. It is regrettable that claimant has incurred a financial burden as the result of his public-spirited act, but the Court must, under the circumstances, deny an award.
Claim disallowed.